Case 1:20-cv-06994-GBD Document 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN KENDRICK,
Plaintiff,
-against-
MIDLAND CREDIT MANAGEMENT, INC. et al.

Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed 10/08/20 Page 1 of 1

 

ORDER
20 Civ. 6994 (GBD)

This Court having been advised that the parties have reached a settlement in principle on

al] issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned

action, without prejudice to restoring the action to this Court’s docket if an application to restore

is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: October 8, 2020
New York, New York

SO ORDERED.

CHORES, DANIELS
nited States District Judge

 

 
